OFFICE OF THE ATTORNEY   GENERAL
                                    AUSTIN




                                                 January


Mr.“&.    AL. Miller
                                                        .J
County Attorney                                        ,':
Newton County                                         (, \?
Newton, Texas                                         i !
                                                       -, ‘
Dear Hr. Miller:                               ,"\J,        ;
                                              /        -.I %*
                                              -'-.
                                                ...._
                                 Opinion No. O-83 ----;., *.,
                                 3": Cons~ruotlon of Articles.
                                     1321 and.1330, Penal Coda:
                                     oF~Tex@e                 '.I
               I

          Your request for ai opinion:regarding the con-
struotion of Artioles 1321 and 1330)of the Penal Code of
Texas has been received by this offloe.
                   Artiolee 1321 and 1330 read-as follows:
          "Art. 1321, Burulng~~woodland.drprairie.
     Whoever wilfull7   or negligently sets fire to,
     or burns, oI”..causes to be burned, any woodland
     or prairie not,,his~own,ehall be fined not lese
     than fifty nor more,than three hundred dollars.
     T!ds offonee is bomplete.where the offender sets
     fire to,hls own woodland.or prairie and the fire
     comunioates4o     the woodland or prairie of ano-

         ‘k.
          ‘mArt. 13302 Firing Sorest or cut-over land.
     Xhoever~wilfully or negligently sets on fire or
     oauses to-be set on f'ireany forest, out-over,
     brush or grass land not his own; or sets on fire
     or oausesto be set on flre any forest, out-over,
     brush or grass land, belonging to himself, and
     allows such fire to esoape to any forest, out-over,
     brush or crms land, not his own; or ~-ilfullyor
     negligently sufrers any fire set by hlznselfto
     damage any property of another, and any person
                              .




    Xr. A. A. Xiller, January 16, 1939, Page 2


         setting fire or oauslng fire to be set for the
         purpose of burning debris on areas worked or oupped
         for turpentine and pliiruilp or negligently allow-
         ing such fire to spread to adjaoent areas not then
         being so worked or oupped, shall be fined not less
         than ten nor more than two hundred dollars.*
              Artlole 7 of the Penal Code of Texas, provides:
               "This oode and every other law upon the sub-
         ject of orize which may be enaoted shall be oon-
         strued according to the plain inport of the lan-
         guage in which it is written without regard to the
         distinction usually made between the const.ruotlon
         of the penal laws and laws upon other subjeots, and
         no person shall be punished for an offense nhloh
         is not made penal by the plain import of the words
         oi a law."
              Artiole 8 of the Penal Code of Texas, provides:
              "Xords which have their Apeanlngspecially de-
         fined shall be understood in that sense, though
         it be oontrary to their usual zaeanlng,and all
         words used in this code exaept where a word, terzn
         or phrase is speolfioally defined, are to be oon-
         strued in the sense in whioh they are understood
         in common language, taking into oonsideration the
         oonteat and subjeot matter relative to whloh they
         are employed."
              In the oonstruotlon of the statute, the legislative
    intent ii that intent cannot be ascertained, aust govern.
    Yhen that intention is dlsoovered it will prevail even over
    the literal inport of words. Cain v. State, 20 T. 355.
              For the purpose of asoertalnina the intention of
    the Legislature enactins:a statute, the lanruage employed
-* in the act is first to be resorted to. If the words em-
 6, ployed are free from asbigulty and doubt end espress plainly,
    olearly ani distinotly intent aocording to the host' zatual
    inport of tbe lnnqua.qe,there is no occasion to look else-
    where. Xurray v. State, 21 Cow. 2. 620.
     .



                                                        .

Yr. A. A* Nlller, January 16, 1939, Page 3


          It_ is
              _ a uell settled-rule .in
                                      _ tho .oonstruotlon
                                               . _ . _ ot .
statutes and ror tne purpose or arriving at tae leglslatlve
intentions that all laws on the same sub&at matter are to
be taken together, examined and considered as if they were
one law. Cain v. State, 20 T. 355.
          In view or the fore&oIng authorities, we must
look at the specific language of Article 1321 and Artlole
1330 to determine what offenses they define and the penal-
ties they presoribe. In Article 1321, the words Woodland
or prairie" are use